Citation Nr: 0321393	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-01 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.  

2.  Entitlement to service connection for bronchitis.  

3.  Whether new and material evidence had been received to 
reopen the claim of entitlement to service connection 
ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connecting for Reiter's 
syndrome and bronchitis are addressed in the REMAND that 
follows this decision.  


FINDINGS OF FACT

1.  Entitlement to service connection ankylosing spondylitis 
was denied in two Board decision, dated in May 1983 and 
August 1985.  

2.  The veteran attempted to reopen his claim for service 
connection for ankylosing spondylitis in December 1996.  

3.  The evidence received into the record since the August 
1985 Board decision includes the report of the January 1999 
VA examination that contains the opinion that the veteran's 
ankylosing spondylitis began in his military service.  

4.  A review of the entire record shows three medical 
opinions stating that ankylosing spondylitis was first 
demonstrated during the veteran's military service.  


CONCLUSION OF LAW

1.  The August 1985 Board decision that denied entitlement to 
service connection for ankylosing spondylitis is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for ankylosing spondylitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  

3.  Ankylosing spondylitis was incurred during the veteran's 
active peacetime service.  38 U.S.C.A. 1110, 1131, 5107 (West 
2002); 38 C.F.R. 3.303 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied entitlement to service connection for 
ankylosing spondylitis on two occasions, in May 1983 and 
August 1985.  In the latter decision, the Board found that 
the veteran's claim for service connection for ankylosing 
spondylitis was denied by the Board in a May 1983 decision, 
and that that decision was well supported by the evidence of 
record.  In addition, it was noted that the evidence 
submitted in connection with the veteran's reopened claim 
included hearing testimony, lay statements of private 
physicians, a chronological chart, and excerpts from medical 
publications.  The Board found this evidence to be cumulative 
and repetitive of evidence previously considered.  

On these bases, the Board reached the following conclusion:  

The 1983 decision of the Board of 
Veterans Appeals denying entitlement to 
service connation for ankylosing 
spondylitis was well supported by the 
evidence and is final; and a new factual 
basis upon which to justify service 
connection for this disorder has not been 
presented.  (Citations omitted).

The veteran attempted to reopen his claim for service 
connection for ankylosing spondylitis in December 1996.  



New and Material Evidence for Claims Filed Prior to August 
29, 2001

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) and 
was codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally 


denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for ankylosing spondylitis.  
As noted above, the RO has complied with the notice and duty 
to assist provisions of the VCAA.  Specifically, the veteran 
and his representative were advised by the RO of the 
information required to substantiate his claim, and thus, the 
Board may proceed with its appellate review.  

New And Material Evidence To Reopen A Claim

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  VA law provides that despite 
the finality of the prior adverse decision a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but 


that the evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the August 1985 Board Decision.  

Perhaps the most significant piece of evidence received since 
the August 1985 Board decision is the report of the January 
1999 VA examination that reflects a current diagnosis of 
ankylosing spondylitis.  In this examiner's opinion, 
ankylosing spondylitis had its date of onset in the veteran's 
military service.  Specifically, the examiner noted that in 
service, the veteran was seen for chest pain and shortness of 
breath that retrospect apparently was ankylosing spondylitis.  

This evidence is new, as it was not previously of record and 
is material as it is relevant and probative to the issue at 
hand.  Moreover, the Board observes that such evidence must 
be reviewed in the context of all the evidence in order to 
fairly decide the claim.  Hence, new and material has been 
received, and the claim for service connection for ankylosing 
spondylitis is reopened.  

Merits

When new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  The Board 
finds that a preponderance of the evidence favors a grant of 
service connection ankylosing spondylitis.  In view of the 
favorable determination, the Board finds no prejudice to the 
veteran in proceeding with the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease that is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the veteran's case, three medical opinions support a 
finding of ankylosing spondylitis related to the veteran's 
complaints of chest pain during military service.  These 
include opinions are reflected in the March 1982 and October 
1982 medical statements from J. T. Mandrell, M.D. and M. R. 
Beard, M.D., and the report of VA examination discussed 
above.  In essence, the physicians stated that the veteran 
had ankylosing spondylitis that was first diagnosed in 1979.  
Based on a review of the veteran's military records, this 
condition was first manifested during the veteran's military 
service from 1960 to 1964.  In particular, the in service 
complaints of shortness of breath, chest wall pain, evidence 
of decreased chested expansion and flatting of the diaphragm 
were the beginning stages of ankylosing spondylitis.  These 
statements provide positive evidence supporting the veteran's 
claim for service connection.  No medical record has been 
presented to refute these medical statements.  

The only deficiency in the record is the absence of a 
diagnosis of ankylosing spondylitis in service.  While the 
veteran did complain of chest pain and shortness of breath in 
service, these complaints were associated with bronchitis.  
However, the Board notes that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In view of the foregoing, the 
preponderance supports the claim of entitlement to service 
connection for ankylosing spondylitis.  


ORDER

Service connection for ankylosing spondylitis is granted.  




REMAND

In the instant case, the veteran has indicated that he is 
receiving Social Security Administration (SSA) disability 
benefits as reflected by his February 1999 statement.  
However, the record does not show that the veteran's records 
were ever obtained.  These records may contain evidence 
relevant to the veteran's claims.  When VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the BVA 
must seek to obtain those records.  Murincsak v. Derwinski 2 
Vet. App 363, 373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 
74 (1996), the Court noted the Department's "obligation to 
review a thorough and complete record", under which VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.  In view of the foregoing, this 
case is remanded to the Board for the following actions:

1.  In particular, it is noted that the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
It would be helpful if a copy of the 
favorable determination could be obtained 
as well.  All information obtained should 
be associated with the veteran's claims 
folder.  

2.  The veteran should be afforded a 
rheumatology examination in order to 
determine the current nature an etiology 
of any Reiter's syndrome.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to determine if the veteran 
currently has Reiter's syndrome and to 
offer an opinion as to whether an 
existing Reiter's syndrome is related to 
injury, disease or event noted during the 
veteran's military service.  In this 
regard, the examiner is requested to 
state whether it is at least as likely as 
not that the veteran currently has 
Reiter's syndrome related to the 
veteran's service-connected military 
service.  The clinical bases for the 
opinions should be set forth in detail.  

3.  The veteran should be afforded a 
respiratory examination in order to 
determine the current nature an etiology 
of any chronic bronchitis.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to determine if the veteran 
currently has bronchitis, and to offer an 
opinion as to whether an existing 
bronchitis is related to injury, disease 
or event noted during the veteran's 
military service.  In this regard, the 
examiner is requested to state whether it 
is at least as likely as not that the 
veteran currently has bronchitis related 
to the veteran's service-connected 
military service.  The clinical bases for 
the opinions should be set forth in 
detail.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



